Citation Nr: 1614051	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  12-23 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a one-year temporary total disability rating, followed by at least a 30-percent rating, for a left knee unicompartmental arthroplasty performed in September 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel





INTRODUCTION

The Veteran completed a career in the Air Force, serving on active duty from February 1984 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which assigned a temporary total convalescent rating effective September 10, 2010 for a left knee unilateral arthroplasty, followed by a 10-percent rating effective January 1, 2011. 

The Veteran clarified in his August 2012 substantive appeal (VA Form 9) that the issue on appeal is whether, in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015), which pertains to prosthetic knee replacements, his left knee unicompartmental arthroplasty performed in September 2010 qualifies for a total rating for one year after the initial one-month total convalescent rating assigned under 38 C.F.R. § 4.30 (2015), with at least a 30-percent rating thereafter.

The issue on appeal was previously remanded by the Board in January 2015 in order to afford the Veteran an opportunity to attend a video-conference hearing before the Board.  In a February 2015 statement, the Veteran indicated that he wanted to withdraw his request for a hearing.  As such, the request for a hearing has been withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

As noted above, the Board remanded the issue on appeal in January 2015 in order to afford the Veteran an opportunity to attend a video-conference hearing before the Board.  Thereafter, in July 2015, the RO afforded the Veteran several VA examinations pertaining to the Veteran's feet, knees, and scars.  The knee examination specifically addressed the Veteran's left knee, to include range of motion testing.  See July 25, 2015 VA knee examination.  

Pursuant to 38 C.F.R. § 19.31 (2015), a Supplemental Statement of the Case (SSOC) must be furnished to an appellant and his representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  In this case, the RO did not readjudicate the claim and did not issue the Veteran a SSOC that considered the July 2015 VA examinations.  As such, a remand is warranted. 

In reaching this determination, the Board is fully aware of the holding in Hudgins v. Gibson, 26 Vet.App. 558 (2014).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SSOC as to the issue of entitlement to a one-year temporary total disability rating, followed by at least a 30-percent rating, for a left knee unicompartmental arthroplasty performed in September 2010 that includes consideration of the July 2015 VA knee examination and any other evidence that has been received since the June 2012 SOC.

2.  If the benefit sought on appeal is not granted and after the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




